Hill, J.
In a suit by a remainderman to enjoin the lessees of the life-tenant from working certain trees for turpentine purposes by hacking, chipping, and cupping the pine trees, the judge did not err at an interlocutory hearing, under the pleadings and the evidence, in passing an order the effect of which was to grant an injunction, but to permit the defendants to continue working the trees upon giving a bond to be approved by the clerk of the court, as provided in the order. Farrar Lumber Co. v. Andrews Co., 150 Ga. 252 (103 S. E. 494); Gleaton v. Aultman, 150 Ga. 768 (105 S. E. 445) ; Lee & Bradshaw v. Rogers, 151 Ga. 838 (1, 2) (108 S. E. 371).

Judgment affirmed.


All the Justices concur.